Citation Nr: 0705652	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-24 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 for a period of convalescence 
following surgery in June 2003.

2.  Whether the reduction of the disability evaluation for 
the service-connected lumbosacral disc disease with lumbar 
stenosis from 40 percent to 20 percent as of October 1, 2003, 
was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to April 
1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claim for a 
temporary total evaluation and reduced the disability rating 
for lumbosacral disc disease with lumbar stenosis from 40 
percent to 20 percent as of October 1, 2003. 

The veteran presented testimony before the Board in July 
2006.  The transcript has been obtained and associated with 
the claims folder.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The evidence does not establish that the June 2003 L4 to 
S1 posterior fusion and left autologous hip graft to correct 
grade 2 spondylolisthesis of L5 over L6 with severe central 
neural foraminal stenosis at L4-5 and L5-6 with conjoined 
nerve roots at L5-6 and S1, was for a service-connected 
disability.

3.  The February 2003 VA examination revealed improvement in 
the veteran's service-connected low back disorder, with only 
mild limitation of motion, full strength, and moderate pain.

4.  The RO properly notified the veteran of the proposed and 
final reduction, and all due process concerns were met.

5.  At the time of the reduction, the veteran's service-
connected low back disability was no more than moderate in 
severity, and his complaints were shown to be related to a 
nonservice-connected congenital abnormality of the spine.

6.  The veteran's service-connected low back disability is 
currently manifested by a very mild neurologic straight leg 
sign, with other low back symptoms related to a nonservice-
connected congenital abnormality of the spine.


CONCLUSIONS OF LAW

1.  The criteria for a temporary total convalescent rating 
under 38 C.F.R. § 4.30 for the June 2003 surgery have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.30 (2006).

2.  The reduction from 40 percent to 20 percent effective 
October 1, 2003 was proper.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.105(e), 4.71a, Diagnostic Code 5293 (2001 and 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a July 2003 letter, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the claim for a temporary total 
rating, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertained to the 
claim.  Additional VCAA letters were sent to the veteran in 
September 2003 and January 2005.  He was further notified of 
the need to submit any evidence in his possession that 
pertained to his claim.  Moreover, the reduction issue 
involves its own due process notice, which was provided in 
February 2003.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
medical records; VA examination reports; and VA treatment 
records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
veteran's claim should be denied, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).
	

Analysis

Temporary Total Evaluation for Surgical Convalescence

The veteran has claimed convalescence following the June 10, 
2003, L4 to S1 posterior fusion and left autologous hip graft 
to correct grade 2 spondylolisthesis of L5 over L6 with 
severe central neural foraminal stenosis at L4-5 and L5-6 
with conjoined nerve roots at L5-6 and S1.  

A temporary total disability evaluation (100 percent) will be 
assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital 
discharge (regular discharge or release to non-bed care) or 
outpatient release that entitlement is warranted.  
Specifically, a temporary total evaluation will be assigned 
under this section if treatment of a service-connected 
disability resulted in: (1) surgery necessitating at least 
one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more.  See 
38 C.F.R. § 4.30.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board finds that the June 2003 surgery was not a result 
of a service-connected disability and as such, entitlement to 
a temporary total evaluation is not warranted. Id.  
Specifically, service medical records indicate that in May 
1990, the veteran complained of back strain.  Despite reports 
of the veteran in December 1990 that 
x-rays of his lumbar spine were normal, it does not appear 
that x-rays were taken in service.  In 1991, right sacroiliac 
joint pain was considered resolved.  The veteran was 
discharged from the service in April 1991.  Service 
connection was awarded for right sacroiliac joint strain by 
the RO in August 1992.

The first post-service medical record is the January 1993 
report of VA examination, which diagnosed the veteran with 
spondylolisthesis L4 on body of L5.  X-rays taken in 
September 1996 showed bilateral L4 spondylolysis with 
associated grade 2 L4-5 spondylolisthesis.  There were some 
advanced degenerative changes at the L4-5 level with partial 
L4 inferior end plate compression deformity.  

An October 1996 magnetic resonance imaging (MRI) report 
confirmed spondylolisthesis at L5-6 with thecal sac 
compression and canal stenosis.  There was also diffuse L5-6 
disk bulge with focal posterolateral protrusions, right 
greater than left producing bilateral neural forminal 
narrowing. 

VA examination in February 1997 contained clinical evidence 
of lumbar stenosis. A February 2002 neurosurgery consult 
shows that surgery was discussed to correct the veteran's 
spondylolisthesis and canal stenosis at L5-6.  The examiner 
noted the veteran did not elect surgery in 2001.  A March 
2002 MRI confirmed the diagnosis of Grade 2 anterolisthesis 
of L5 over L6 and disk bulge with spinal canal stenosis at 
L5-6.  A June 2002 addendum noted the veteran was to be 
scheduled for surgery.  

A September 2002 preoperative surgery note indicated the 
veteran signed an informed consent for posterior lumbar 
interbody fusion to correct lumbar spondylolisthesis and 
stenosis.  The MRI report of February 2003 revealed unchanged 
findings.

The Board notes the veteran testified in July 2006 that he 
did not have back problems prior to service.  The veteran 
also testified that he did not know that his surgery was 
going to be "...for something other than the service-connected 
problem."  Transcript at 8.   However, upon VA examination 
in February 2003, the veteran was again diagnosed with an L5 
spondylolysis and Grade 2-3 spondylolisthesis.  The examiner 
opined "this [was] solely the cause of his back problems."  
The examiner further opined the condition was congenital and 
had been present likely since the veteran's childhood.  The 
examiner concluded the condition had "nothing to do with his 
military service."  Thereafter, the left autologous hip 
graft and L4 to S1 posterior fusion was performed in June 
2003.

Finally, in December 2004, the veteran's claims file was 
reviewed by a VA examiner.  It was the physician's 
professional medical opinion that the veteran's current 
lumbar spine diagnosis status post fusion could not be 
attributed to the right sacroiliac joint strain treated in 
service and that spondylolisthesis was not aggravated beyond 
normal progression by service.

Based on the evidence delineated above, it is clear that the 
June 2003 surgery was not for treatment of a service-
connected disability.  Thus, the Board need not determine 
whether the surgery resulted in: (1) at least one month of 
convalescence; (2) severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  See 38 C.F.R. § 4.30.  Accordingly, the 
preponderance of the evidence is against his claim, and there 
is no doubt to be resolved.  See 38 C.F.R. § 3.102.


Rating Reduction

The veteran has also filed a claim to determine whether the 
reduction of the disability evaluation for the service-
connected lumbosacral disc disease with lumbar stenosis from 
40 percent to 20 percent as of October 1, 2003, was proper.  

The law provides that where a rating reduction was made 
without observance of law, although a remand for compliance 
with that law would normally be an adequate remedy, in a 
rating reduction case the erroneous reduction must be vacated 
and the prior rating restored.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).    
The law also provides that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  
When a veteran's disability rating is reduced without 
following the applicable regulations, the reduction is void 
ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 
(1999).

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2004); Brown v. Brown, 5 Vet. App. at 413, 
420 (1993).  These provisions impose a clear requirement that 
VA rating reductions be based upon review of the entire 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 
1 Vet. App. 589, 594 (1991).  Such review requires VA to 
ascertain, based upon review of the entire recorded history 
of the condition, whether the evidence reflects an actual 
change in the disability and whether the examination reports 
reflecting such change are based upon thorough examinations.  
Thus, in any rating-reduction case not only must it be 
determined that an improvement in a disability has actually 
occurred but also that that improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  Id.

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  Unless otherwise provided 
in paragraph (i) of 38 C.F.R. § 3.105, if additional evidence 
is not received within that period, final rating action will 
be taken, and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating action expires.  38 C.F.R. § 3.105(e).

In this case, a February 2003 rating action proposed to 
reduce the veteran's 40 percent rating to 20 percent for his 
lumbar spine condition.  He was notified of this action by a 
February 2003 letter, which advised him of his due process 
rights.  He was afforded an opportunity to have a pre-
determination hearing, and given at least 60 days in which to 
present additional evidence.  See 38 C.F.R. § 3.105(e).  The 
final reduction was effectuated by the July 2003 rating 
decision, with a prospective reduction date of October 1, 
2003.  Thus, appropriate due process requirements were 
correctly followed by the RO.

The next question to be addressed is whether, given the 
available evidence, such a reduction was warranted.  In this 
regard, under 38 C.F.R. § 3.344, if a rating has been in 
effect for five years or more, as in this case, material 
improvement in a veteran's disability must be demonstrated in 
order to warrant a reduction in such compensation benefits.  
See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. 
Brown, 5 Vet. App. 413 (1993).  

In this case, the veteran was awarded a 40 percent evaluation 
effective September 1996.  At that time, the veteran 
complained of chronically progressive low back pain with 
shooting pain down into the knee on the right side associated 
with numbness sensation around the knees and upper thighs.  
He reported flare-ups 10 times a day but that it takes a 
minute to "regroup."  Objectively there was palpable spasm 
in the lumbar region and tenderness to palpation.  Range of 
motion was 40 degrees of forward flexion and 0 degrees of 
backward extension.  Motor strength was decreased on the 
right.  The examiner diagnosed lumbosacral disc disease with 
clinical evidence of lumbar stenosis and muscular strain.  

Range of motion in June 2001 was 85 degrees forward flexion 
and 5 degrees backward extension.  Straight leg raising was 
negative bilaterally at 80 degrees.  A neurosurgical 
consultation in February 2002 diagnosed spondylolisthesis and 
canal stenosis at L5-6.  A March 2002 MRI noted no disc 
herniations at L2-3, L3-4, or L4-5.  Anterior slippage of L5 
over L6 was noted to be causing a disc bulge.  Impression was 
Grade 2 anterolisthesis of L5 over L6.  

On VA examination in February 2003, the veteran noted a 
slightly antalgic gait.  His range of motion was 90 degrees 
forward flexion, 15 degrees backward extension, and normal 
rotation and lateral bending per the examiner.  His strength 
was full and there were no muscular, postural, or reflex 
abnormalities noted.  The physician, after review of the 
claims file, opined that the veteran had an L5 spondylosis 
and Grade 2-3 spondylolisthesis which is solely the cause of 
his back problems.  The examiner noted that the condition is 
congenital and was likely present since his childhood.  The 
examiner further commented that it has nothing to do with his 
military service.

In June 2003 the veteran underwent a lumbosacral fusion with 
fixation of L4 to S1 for L5 on L6 grade 2 spondylolisthesis.  
The surgical report noted anomalous anatomy with the nerve 
roots from L4 exiting at L5-6.  VA treatment notes indicated 
the veteran was doing extremely well one year since the 
surgery.  

A VA examination was conducted in December 2004 which noted 
the veteran's pain has decreased significantly since the 
surgery and that his numbness has resolved.  He did report 
mild back discomfort and that the back feels weaker.  The 
examiner noted that for someone with fusion, the veteran had 
no limitation of motion, with 15 degrees of forward flexion.  
The examiner indicated that the veteran's spondylolisthesis 
was a congenital condition, and that the current disability 
to include fusion was not related to service.  The examiner 
indicated the only service-connected symptoms were a mild 
neurologic straight leg raise.

The competent evidence of record reflects that, as of the 
February and July 2003 rating actions, the veteran's low back 
symptomatology was related to a nonservice-connected 
congenital spondylolisthesis, and not his service-connected 
low back disorder.  A subsequent VA examination by a 
different physician confirmed that the current symptomatology 
and surgery was unrelated to the service-connected condition.  
The Board notes that the use of manifestations not resulting 
from service-connected disability when assigning an 
evaluation is to be avoided.  38 C.F.R. § 4.14 (2006).  

The Board has considered the rating criteria for back 
disabilities under 38 C.F.R. § 4.71a, Diagnostic Codes 5292 
and 5295 (in effect prior to the changes on September 26, 
2003) and Diagnostic Code 5293 (in effect prior to the 
changes on September 23, 2002, and September 26, 2003), as 
well as the current criteria under Diagnostic Codes 5235-5243 
(in effect since September 26, 2003).  However, at the time 
of the reduction, the February 2003 examiner indicated that 
all of the symptomatology was related to a nonservice-
connected congenital condition, and such was reiterated in 
the December 2004 examination, except for mild neurologic 
straight leg sign.

Thus, the preponderance of the evidence is against a finding 
that at the time of the reduction and at present, the 
veteran's service-connected low back disorder has resulted in 
severe intervertebral disc syndrome, severe limitation of 
motion, severe lumbosacral strain, limitation of flexion to 
30 degrees or less, or incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks.  
38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295 (2001), 
Diagnostic Code 5293 (2002), Diagnostic Codes 5235-5243 
(2003).  As such the reduction from 40 percent to 20 percent 
was proper.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).    


ORDER

Entitlement to a temporary total rating under the provisions 
of 38 C.F.R. § 4.30 for a period of convalescence following 
surgery in June 2003, is denied.

The reduction from 40 percent to 20 percent for the veteran's 
low back disorder, effective October 1, 2003, was proper.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


